  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 1 of 11 PageID #:4959




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HESTER MENDEZ, et al.,                      )
                                            )   No. 18 CV 5560
                          Plaintiffs,       )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
THE CITY OF CHICAGO, et al.,                )
                                            )   June 29, 2020
                          Defendants.       )

                    MEMORANDUM OPINION and ORDER

      Plaintiffs Hester and Gilbert Mendez, on behalf of themselves and their two

minor children Jack and Peter, have sued the City of Chicago and several police

officers alleging that Defendants violated their constitutional rights when executing

a search warrant at their home. In the course of discovery, Defendants obtained

video footage of an interview that Plaintiffs’ gave to CBS News (“CBS”) during

which they discussed the underlying incident. Defendants now move for leave to

depose eight-year-old Jack about the statements he made during the television

interview. For the following reasons, their motion is granted but subject to the

conditions described herein:

                                   Background

      On November 7, 2017, Defendant Officers executed a search warrant at

Plaintiffs’ apartment while they were all at home. (R. 125, 4th Am. Compl. ¶ 2.)

According to Plaintiffs, Defendants had secured a search warrant for the wrong

apartment––their intended targets lived a floor above them.       (Id. ¶¶ 2, 28-30.)
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 2 of 11 PageID #:4960




Plaintiffs allege that Defendant Officers broke open their front door without

warning, charged at Plaintiff Gilbert Mendez while pointing their guns at him and

shouting profanities, and then handcuffed him. (Id. ¶¶ 41, 43, 54.) Plaintiffs also

allege that one of Defendant Officers chased Jack and Peter, then five and nine

years old, respectively, down a hallway while pointing a gun directly at their backs.

(Id. ¶ 44.) They further allege that an officer pointed a gun at Hester Mendez and

the children for several seconds as they lay on the floor. (Id. ¶ 51.) According to the

complaint, “Chicago police officers’ terrorizing conduct” toward the Mendez family

caused the children “immediate, severe and lasting emotional and psychological

distress and injury.” (Id. ¶ 87.)

      Following the incident, Plaintiffs’ sat for an “extended amount of time” for an

interview with a CBS reporter regarding this encounter. (R. 270, Defs.’ Mot. at 2.)

Defendants obtained video footage of Plaintiffs’ interviews in discovery, which

shows Jack answering questions about the incident and describing his experience.

(Id.) At the time of this television interview, Jack was six years old. (R. 190 at 2

(CBS’s Resp. to Mot. to Enforce Subpoena).) Defendants point out that in the video

footage Jack offers inconsistent testimony about the encounter. For example, in

parts of the footage, Jack denies that guns were ever pointed at him during the

incident, but in other parts he says the opposite. (Id.) Defendants argue that Jack’s

denials during the television interview directly contradict some of Plaintiffs’ main

allegations in this case, which is predicated upon allegations of injuries their

children sustained as a result of Defendant Officers pointing guns at them. (Id. at




                                          2
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 3 of 11 PageID #:4961




7; see R. 125, 4th Am. Compl. ¶¶ 2, 41-42, 79.) Although Defendants had previously

indicated that they did not wish to depose Jack, they now argue that they are

entitled to depose him to determine the scope of his knowledge about the subject

encounter and his alleged injuries in light of the CBS footage. (R. 270, Defs.’ Mot.

at 7.)    Specifically, Defendants seek to explore whether Jack’s memory of the

encounter contradicts Plaintiffs’ allegations that Defendant Officers pointed their

guns directly at him and Peter. (Id.)

                                        Analysis

         Federal Rule of Civil Procedure 26(b)(1) permits a party to discover

information about “any matter, not privileged, which is relevant to the subject

matter involved in the pending action” regardless of its admissibility at trial.

Additionally, Rule 30(a)(1) provides that “[a] party may, by oral questions, depose

any person, including a party, without leave of court” subject to the restrictions set

forth therein. Despite this broad reach, the court may limit discovery, including the

scope and manner of a deposition, where necessary “to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R.

Civ. P. 26(c); see also Gile v. United Airlines, Inc., 95 F. 3d 492, 496 (7th Cir. 1996)

(noting that the court enjoys broad discretion to determine the appropriate

limitations for discovery). The “burden rests upon the objecting party to show why

a particular discovery request is improper.” Kodish v. Oakbrook Terrace Fire Prot.

Dist., 235 F.R.D. 447, 450 (N.D. Ill. April 20, 2006).




                                           3
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 4 of 11 PageID #:4962




      Turning to the substance of the motion, the information Defendants seek

from Jack is no doubt relevant to the parties’ claims and defenses here. See Fed. R.

Civ. P. 26(b)(1) (“[A] party may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the

case.”). At the same time, however, the court appreciates Plaintiffs’ concern about

protecting Jack’s emotional well-being.

      Defendants argue that it is necessary to depose Jack because the CBS footage

they obtained depicts Jack “unequivocally” denying that guns were pointed at him.

(R. 270, Defs.’ Mot. at 6.) Plaintiffs respond that Defendants do not need Jack’s

deposition because they already have complete access to the video footage depicting

Jack’s rendition of his experience. (R. 288, Pls.’ Resp. at 10.) Plaintiffs contend that

under Federal Rule of Evidence 403, “[e]ven otherwise relevant testimony may be

unnecessary if it is substantially outweighed by the danger of wasting time or

presenting cumulative evidence.”          They argue that a deposition would be

cumulative because Jack has admitted on video that guns were pointed at him, and

his family members have testified that guns were pointed at Jack during the

encounter. (Id.; R. 288-5, Ex. D.)

      Another court in this circuit has required minor plaintiffs to sit for

depositions in the face of assertions that their testimony would be cumulative. In

Arassi v. Weber-Stephen Prods. LLC, No. 13 CV 684, 2014 WL 1385336, at *3 (E.D.

Wis. April 9, 2014), the plaintiffs argued that the depositions of two minors should

be barred because three adult witnesses had already been deposed on the same




                                            4
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 5 of 11 PageID #:4963




topics. The court found that “[a]lthough other witnesses have been deposed as to

both matters, the children may [have] different facts or perspectives.”            Id.

Accordingly, the court allowed the depositions of the two minors to proceed with

restrictive conditions “fashioned to protect the children from any irreparable harm.”

Id. at 2.

       As was true in Arassi, here Jack may have different facts or perspectives

than those of his parents or older brother regarding their encounter with Defendant

Officers and Defendants have provided adequate factual foundation to support that

suspicion. The court therefore rejects Plaintiffs’ argument that Jack’s deposition is

cumulative and unnecessary. “It is very unusual for a court to prohibit the taking of

a deposition altogether and absent extraordinary circumstances, such an order

would likely be in error.” Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979).

Especially where, as here, Jack has offered contradictory statements regarding the

subject encounter, Defendants are entitled to explore those inconsistencies, as well

as his recollection of whether guns were pointed at him. They also may question

Jack to determine whether someone has coached him to say that guns were pointed

at him. (R. 306, Defs.’ Reply at 10-11.)

       Plaintiffs argue that the potential harm to Jack outweighs Defendants’ need

for his deposition. They explain that Jack should be shielded from sitting for a

deposition because, according to them, he has mental and verbal impairments that

make him vulnerable to manipulation and that render him incompetent to testify.

(R. 288, Pls.’ Resp. at 9-10.) Plaintiffs argue that a witness is competent to testify




                                           5
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 6 of 11 PageID #:4964




only “if he is capable of communicating relevant material and understands he has

an obligation to do so.” (Id. at 6.) According to them, Jack is not competent to

testify because he would be unable to understand Defendants’ questions because of

his impairments.      (Id. at 9.)     Plaintiffs further suggest that even if he did

understand the questions, Jack would be unable to communicate his responses

truthfully and accurately.    (Id.)    Defendants counter that Jack is competent to

testify because children are presumed to be competent witnesses. (R. 270, Defs.’

Mot. at 5 (citing 18 U.S.C.A. § 3509(c)(2)).)

      The court’s decision in Sauer v. Exelon Generation Co., LLC, 280 F.R.D. 404,

407 (N.D. Ill. 2012), is instructive here.       In Sauer the court found that the

defendants could depose a minor plaintiff with “difficulties with retention and

retrieval of information” following brain surgery and treatment. Id. at 408. The

court reasoned that so long as the minor had “information relevant to the subject

matter of her claims” and the objecting party did not “allege any annoyance,

embarrassment, oppression, or undue burden or expense,” then the defendants were

entitled to depose her. Id. To carry their burden to establish good cause to preclude

a deposition, plaintiffs would have needed to “demonstrate that [the plaintiff was]

without any ability to observe, remember, communicate or to understand that the

oath/affirmation imposes a duty to tell the truth.” Id. (emphasis added); see also

Simmons, 2017 WL 3704844, at *7 (finding that a minor witness needs to

“sufficiently express[] an understanding of the need to tell the truth” but that the

witness’s memory need not be “perfect” for the witness to be competent).




                                            6
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 7 of 11 PageID #:4965




      Thus, the court rejects Plaintiffs’ argument that Jack’s mental and verbal

impairments rebut the presumption of competence. As noted in Sauer, the Seventh

Circuit has found that “the competency of a witness to testify . . . is a limited

threshold decision . . . as to whether a proffered witness is capable of testifying in

any meaningful fashion whatsoever.” United States v. Banks, 520 F.2d 627, 630

(7th Cir. 1975). Here the court finds that Plaintiffs have not met their burden to

establish good cause to preclude Jack’s deposition because of his verbal and mental

impairments.     Plaintiffs have not provided evidence to suggest that Jack’s

impairments preclude his ability to testify in “any meaningful fashion whatsoever.”

Banks, 520 F.2d at 630. After all, Plaintiffs did not have any issues with Jack

sitting for an interview with a reporter in front of a camera.

      In addition to arguing that Jack should be shielded from deposition because

of his impairments, Plaintiffs argue that a deposition would re-traumatize Jack.

(R. 288, Pls.’ Resp. at 10.) Plaintiffs represent that Jack, now eight years old, is

receiving psychiatric treatment and counseling for his alleged trauma stemming

from the encounter. (Id.) Plaintiffs assert that questioning about the incident is

likely to cause Jack emotional harm. (Id.) Defendants counter that because Hester

and Gilbert Mendez chose to name Jack as a plaintiff in this suit, they intentionally

placed his recollections of the incident at issue here. (R. 270, Defs.’ Mot. at 3; R.

306, Defs.’ Reply at 2.) They also did so when they allowed Jack to give an extended

media interview in which he shared his experiences and listened to his family’s

recollections regarding the incident.    (R. 306, Defs.’ Reply at 2, 5.)   Defendants




                                           7
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 8 of 11 PageID #:4966




argue that many of Plaintiffs’ concerns can be assuaged by following guidelines such

as those established by the court for Peter’s deposition. (R. 270, Defs.’ Mot. at 7.)

      Plaintiffs have not met their burden of showing good cause to preclude Jack’s

deposition based on their assertion that Jack is likely to be traumatized by a

deposition.   The court appreciates Plaintiffs’ concern over Jack’s emotional

vulnerability, but Jack was able to answer questions about the incident posed by a

reporter and he remains a named plaintiff in this case. That Defendants may need

to exercise extra caution and care in questioning Jack does not render Jack

incapable of sitting for a deposition with appropriate limitations.

      Both parties acknowledge that the court can set limits on depositions to

address specific concerns raised by the parties. (R. 270, Defs.’ Mot. at 4-6; R. 288,

Pls.’ Resp. at 13-14.)    This court has the authority to set parameters on the

deposition of minors to protect the minor witness from unnecessary trauma. (See

R. 288-9, Pls.’ Resp., Ex. H.; R. 288-10, Pls.’ Resp., Ex. I.)        Because of Jack’s

impairments, Plaintiffs argue that Jack’s deposition should be limited to 45 minutes

total. (R. 288, Pls.’ Resp. at 13.) They also argue that the deposition should take

place at the courthouse or Plaintiffs’ counsel’s office. (Id. at 14-15.) Defendants do

not object to the limitation on location but request seven hours for deposition and

that the time Plaintiffs’ counsel uses to question Jack not count toward Defendants’

time to question him. (R. 270, Defs.’ Mot. at 4.)

      The parties also dispute whether Defendants should be able to use leading

questions to examine Jack. Defendants contend that they should be allowed to use




                                           8
  Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 9 of 11 PageID #:4967




leading questions, citing United States v. Boyles, 57 F.3d 535, 547 (7th Cir. 1995), in

which the Seventh Circuit recognized that the government’s use of leading

questions with a minor was “entirely proper.” (R. 270, Mot. at 4-5.) The court in

Boyles reasoned that leading questions were appropriate because they “helped to

elicit difficult testimony from an infant, and they aided the court in its search for

the truth.” Boyles, 57 F.3d at 547. Defendants also cite Federal Rule of Evidence

611(c), which allows leading questions “when a party calls a hostile witness, an

adverse party, or a witness identified with an adverse party.” (R. 270, Mot. at 6.)

Plaintiffs request that Defendants’ ability to use leading questions be limited.

(R. 288, Pls.’ Resp. at 14-15.) They contend that while “ordinarily” the court allows

leading questions on cross-examination, there are exceptions to this general rule,

including during examinations of minor witnesses. (Id. at 8).

         The court finds that Defendants should be prohibited from asking leading

questions during Jack’s deposition.     The inability to ask leading questions is a

procedural safeguard that can be used to protect child witnesses. Idaho v. Wright,

497 U.S. 805, 813 (1990); see also Harris v. Thompson, 698 F.3d 609, 642 (7th Cir.

2012).    Furthermore, the right to use leading questions is not absolute and is

subject to the discretion of the district court. United States v. Hall, 165 F.3d 1095,

1117 (7th Cir. 1999).     While the Seventh Circuit allowed leading questions in

Boyles, 57 F.3d at 547, the minor witness in Boyles did not show verbal or mental

impairments, as is the case here. This court did allow the use of leading questions




                                          9
    Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 10 of 11 PageID #:4968




during Peter’s deposition, but Peter is four years older than Jack and was not

shown to have any documented impairments.

        Having determined that Defendants are entitled to depose Jack to test his

recollection of his encounter with Defendant Officers, the court agrees that certain

limitations are necessary to protect Jack’s well-being.     Those limitations are as

follows: (1) Defendants are limited to three hours total for the deposition;

(2) Plaintiffs are permitted to question Jack first, 1 but they are not to ask leading

questions and the time they spend questioning Jack will not count against

Defendants’ allotted time; (3) the deposition must take place at Plaintiffs’ attorney’s

office or another venue mutually acceptable to the parties; (4) Defendants are

limited to having only two attorneys present at the deposition (one for Defendant

City and one for Defendant Officers); (5) Jack is entitled to have his mother and/or

father present during the deposition; (6) Jack is entitled to as many breaks as he

wishes, but the break time will not count against Defendants’ allotted time;

(7) Defendants are barred from asking leading questions but may use exhibits,

including video footage; and (8) Plaintiffs may retain the services of Judge Stuart A.

Nudelman (Retired) 2 to be present for the deposition sessions for any necessary




1   The court is not suggesting that Plaintiffs must ask questions during the
deposition. In fact, the court expects that Plaintiffs would not ask any questions
given their arguments in opposition to the motion. However, the court is requiring
this sequence in the event Plaintiffs choose to question Peter.

2 Defendants recommend that Judge Nudelman supervise Jack’s deposition because
he was present for Peter’s deposition and would be familiar with the case and
counsel in attendance. (R. 306, Defs.’ Reply at 11.) The court agrees that Judge

                                          10
 Case: 1:18-cv-05560 Document #: 321 Filed: 06/29/20 Page 11 of 11 PageID #:4969




rulings on any issues that may arise if they wish. Plaintiffs will bear the cost of

retaining Judge Nudelman.       Although Judge Nudelman may exercise his own

discretion to resolve issues or objections that may surface during the deposition,

Defendants will be entitled to exercise their right to pose objections under

Rule 32(b) at a later time.

                                    Conclusion

      For the foregoing reasons, the motion for leave to depose Plaintiff Jack

Mendez is granted subject to the conditions described in this order.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




Nudelman would be the best choice if Plaintiffs wish to have a neutral present
during Peter’s deposition.

                                         11
